Title: To Thomas Jefferson from Joseph Barnes, 25 March 1804
From: Barnes, Joseph
To: Jefferson, Thomas


          
            Leghorn Mar. 25th. 1804
          
          On the 16th. Instt. I had the pleasure of addressing Mr Jefferson, Via Bourdeaux, to care of Mr Lee, communicating the agreeable intelligance of the destruction of the Frigate Philada. in the Port of Tripoli; of which Mr Jefferson will have recd. the particulars from Commodore Preble.—I have now the Satisfaction, previous to my departure for Naples in my route for Sicily, of Explaining the Motives which induced me first to Suggest in my Letter of Feb. 4th, that, Should any change take place, I should prefer Leghorn—1st—My friend Mr Mazzei having mentioned to me that he had written plainly to Mr Jefferson, the Political necessity, for the reasons he had given, of removing Mr Appleton to Some other place, which the good of his Country and even his own Interest demands, and warmly Solicited me to Consent to Accept. Should the event take place, I replied, knowing the Public Weal to be the predominent Motive of Mr Jefferson, I Should be happy to be instrumental in promoting his views in any arrangement or change which he may judge expedient.—
          I certainly co-incide with my friend in this: that however I esteem & wish to serve Mr Appleton, and tho he has never done any thing to merit his office to be withdrawn, yet from mistaken principles he has unfortunately rendered himself so generally disrespected not only by the People of the place, but by his Countrymen: That ’tis impossible he can ever be esteem’d here; but from a different Line of conduct may command all the respect due in another place; particularly in France; for which he is best qualified—or, even in any of the Barbary States, where a Salary is attached, as he does not understand Commercial affairs: nor has he I believe much property.—
          2ndly—Considering Leghorn the Great place of commerce for the United States in the Mediterranean; my friend Mr Mazzei presumes, from my general Knowledge of the Commerce in the Mediterranean, having personally visited most of the principal ports thereof, and his general knowledge of the Political affairs, being in correspondence with most of the Courts of Europe, knowledge of Mankind, and power of the Languages, Great good would result from our joint Council and efforts, were I near him.—
          A few general Remarks on the Commerce of the Mediterranean, and the causes which operate to render Leghorn the Chief Emporium, will I hope not be thought intrusive.—
          In Sicily, notwithstanding the great number of its Natural productions, its connection with the Levant, Archipelago, &c &c yet from the want of Capital, Confidence in the Government, and indolence of the People, & &c ’tis more difficult to dispose of one American Cargoe in Sicily, than Ten in Livorno.—As the Sicilians Send a great portion of the produce of the Island, as well as the Articles they receive from the Levant &c &c to Livorno, and generally draw for ½ or ⅔rds of the first cost, by this means, Sicilian, & Levant produce are generally as reasonable nearly in Livorno, as in Sicily.
          In Livorno 8 or 10 or even 20 Cargoes may be disposed of with more facility, than 2 or 3 in Messina: because the City of Livorno supplies the greatest part of the North of Italy, from Milan to Venice, by the Po, to which ’tis but 70 Miles Land carriage from the Arno; by this mode the goods are conveyed to Florence; The Roman States are almost entirely Supplied from Livorno thro’ the indolence of the inhabitants caused by those pests of Mankind the Priests.—Indeed that part of the Neapolitan State adjoining the Roman State depend on Livorno for most of the West and East India Articles.—The Tyrol & South of Germany even to Venice, used to receive Supplies chiefly from this place, but at present Trieste Supplies a Small portion.—
          The Blockade of Genoa, & the duties imposed by the French in Piedmont & the Italian Republic, amounting to a prohibition, having almost ruined that City, Livorno therefore Supplies chief part of Piedmont, Savoy & even Switzerland. The reason is obvious. Public confidence exists here with all parts of Europe: And, London, which is at present the Banking house for almost the whole World, oblige those who Sell their Bills on Naples and different parts of Italy to make them payable in Livorno, because here they pay in Gold. The Government of Tuscany Scarcely interferes with any Commercial regulation—There are about 15,000 Jews in this City, and where the Jews reside there is generally a great quantity of Specie—In Naples the Government has too often interfered with the Commerce, by which means they have destroyed the public confidence: Two months Since the Bank paper of Naples Lost 11 or 12 pr cent! at present however ’tis at only 1½ pr cent disct: in consequence of the good Management they Say: but in my opinion more probably thro’ the Maneuvres of a new Financier; or, the credulity of the Majority & the Stratagem of a few Merchants & Bankers concerned with the Government: there being but few men in these Govts. capable of leading, the Majority of Necessity must follow blind fold.—
          In Trieste Commerce can never rise to a great point on Account of the Long, & often perilous, voyage up the Adriatic, and the only circulating medium Vienna Bank paper, which at present Loses near 30 pr cent and, will, I have no doubt at Some moment when Least expected be of the Same Value the Continental paper was once in America.—
          The Black Sea, is a great field of Commerce Shut as yet to us; Therefore, an object worthy the attention of the United States—The Commission which is, or will no doubt be Appointed to make a Treaty of Commercial relations with his Sicilian Majesty, may be Authorized to effect one also with the Grand Seigneur, at Little additional expence to the U.S.; which would Open this grand Source of Commerce to our Flag.
          This object would, in my opinion, be much facilitated by attaching Mr Mazzei to Said Commission; Especially from his influence with the Court of Russia, whose influence with the Ottoman Court is well known.—Should Mr Jefferson, however, from Political Motives not think proper to name him Publicly, query, may he not be privately Authorized to Act? As to his Mental facuties, they are as clear as ever, & as to his Muscular power, his Late journey to St. Petersburg is full demonstration; in regard to his zeal for the Liberty & happiness of Mankind generally, but especially in the United States, ’tis not Surpassed by any: And, I am Sensible his highest Ambition, is, to be further useful to the U.S. and his fellow Citizens either at home or abroad—
          Tis with the highest gratification I Learn from the American Papers recd. up to Feb. 10th. the happy and cheerful manner in which Louisiana had been Transfered by the Spanish Govt. to the French, and from the French to the Commissioners of the United States, amidst the general acclamation of the Inhabitants; this news must have given great Satisfaction to all good Citizens. I am also happy to find the Amendments proposed by Congress to the Constitution relative to the Election of Present and Vice President, (“by designating who for President & who for V.P.,”), were Likely to be adopted by the States; & I only wish they had gone so far as to Supercede the Electors; and caused the Election of President & V.P. to be made in the Same manner, & at the Same time of the Election of the Representatives to Congress: In which case even the possibility of Corruption would be avoided; as the Electors would Necesarily be too numerous.—
          In fine; so highly do I approve, & so ardent is my zeal for the principles & measures of the present Administration that were my efforts necessary, and were it possible, I would waft myself on the wings of friendship & esteem to Ensure the re-election of Mr Jefferson—however I am happy in the Opinion there will be but a feeble Opposition made especially as the Federalist party, from the general advice I receive, Seems daily to decline.—
          
          Notwithstanding I regret to find that many of the Officers of the Navy are tinctured with the Aristocracy of our Late despotic President.—
          I have written to the Secretary of State, Mr Madison, by this conveyance, relative to Some inconveniences our commerce Suffers in Sicily, as well as in regard to other Arrangements which would promote our Commerce in Italy &c &c most essentially.—
          The French Govt. notwithstanding the Plot in the interior, are pressing all the Genovese common Sailors to Send them to Toulon, as well as Collecting Biscuit in Livorno for a voyage of Six months at Least—Tis believed here from good Authority, that the grand intention of Buonaparte at this moment, having been disappointed in other objects, is, to Strike a blow at the East Indies, there exists the greatest hope of Success with the Least risk, and the Toulon fleet can never be Suspected of Such a destination.—
          In many of my former Letters I Stated to Mr Jefferson, that, independent of Mr Mazzei, the means I proposed thro’ friends who enjoy power, talents & inclination to Serve the United States in this part of the World were very great—I only wish I was placed in a Situation to convince Mr Jefferson of the Services I could render, Should a change be made, were I appointed to Livorno: & the consuls in the Mediterranean requested to correspond with me, and that I had orders to exert myself in any arrangements with the Italian Govts. which should be deem’d mutually advantageous; I will be answerable there should be no more complaints, in regard to Quarantine, nor inattention; & that many beneficial objects would accrue to the Commerce of the U.S.—I would attend to the whole concerns of Italy & for mere travelling expences; a Salary is no object to me—I shall conclude this Epistle by Simply observing, that I Leave it entirely to Mr Jefferson to place me in any Situation or order me to any Part of the World in which I can be Actively Useful to my Country. In Sicily the Squadron being in the hands of other People; delicacy forbid me troubling Commodore Preble with Letters ’till I was applied to. Consequently, I have been deprived of rendering the Little Services which otherwise I could have done: previous to some arrangement being made with the Neapolitan Govt.—
          I have the honor to be with the highest consideration & Respect—Mr. Jefferson your most obedt. Sevt.
          
            J: Barnes 
          
          
            P.S.
            To give Mr Jefferson an Idea of the extent of the Commerce in Leghorn, over any other Port in the Mediterranean, I need only State that 26—Vessels of the United States have entered the Port of Leghorn within Six months Past, 24 of which have Sold their Cargoes here, and taken returns.—In Sicily, during the same period, but 7. Vessels have touched in the Ports of the Island; 4 of which only Sold part of their Cargoes.—
            In Naples but the Same Number have Sold & one of these was forced into port by Stress of weather, having been order’d for Livorno, originally.—
            Mr Cathcart will set off for Naples on the 27th. to join Commodore Preble, I wish he may be more successful in War, than he has hitherto been in Negotiation.—I have taken the Liberty of enclosing Mr Madison’s Letter, thinking it more Safe in one packet
          
        